Exhibit 10.1

 

SECOND AMENDMENT TO OPERATING AGREEMENT

 

This Second Amendment to Operating Agreement (this “Amendment”) is made this
September 12, 2014, between Corinthian Colleges, Inc. and its wholly- and
partially-owned subsidiaries (“Corinthian”) and the U.S. Department of Education
(the “Department”). This Amendment amends the Operating Agreement executed
July 3, 2014 and effective July 8, 2014, between Corinthian and the Department
(the “Operating Agreement”), as previously amended.

 

Recitals

 

A.                                    WHEREAS, the intent of the parties in
entering into the Operating Agreement is to provide Corinthian students an
opportunity to complete their education without material interruption, change or
additional cost;

 

B.                                    WHEREAS, Section VI.F of the Operating
Agreement calls for Corinthian and the Department to work together to establish
a reserve fund of no less than $30 million to be placed into an interest bearing
account to be used exclusively for student refunds;

 

C.                                    WHEREAS, the Department and Corinthian, in
consideration of the importance of maintaining educational programs for students
enrolled at Corinthian schools, progress made by Corinthian to sell schools to
new owners, and the positive impact such sales would have on potential student
refund liabilities, have agreed to establish the reserve fund under the terms
and conditions set forth herein.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, Corinthian and the Department hereby agree as follows:

 

1.              Escrow Agreement.  The parties are concurrently contracting with
an escrow agent (the “Escrow Agent”) pursuant to a mutually agreeable escrow
agreement (the “Escrow Agreement”) to hold the funds deposited pursuant to this
understanding. Corinthian is depositing on the date hereof the initial deposit
as described in Section 2 below in the escrow account (the “Escrow Account”)
established pursuant to the Escrow Agreement.

 

2.              Funding out of Ongoing Operations.  Upon execution of the Escrow
Agreement between the Department, the Escrow Agent and Corinthian, Corinthian is
making an initial deposit into the Escrow Account of $500,000. Corinthian will
thereafter deposit $250,000 bi-weekly to the Escrow Account starting on
September 26, 2014. Corinthian will continue to make deposits on a bi-weekly
basis until the Escrow Account is funded in the amount of $30 million.

 

--------------------------------------------------------------------------------


 

3.              October Deposit.  On October 23, 2014, Corinthian shall deposit
into the Escrow Account the amount of $5,000,000. Upon the deposit of this
amount into the Escrow Account, the Department shall not object to Corinthian
repaying, consistent with the terms of the Operating Agreement, a portion of its
indebtedness to its Lenders, out of any available net non-Title IV cash
balances, in an amount equal to $5,000,000.

 

4.              Funding out of Sale School Proceeds.  Following closing of any
transaction related to Sale Schools (as defined in the Operating Agreement) or
group of Sale Schools for which the net sale proceeds is more than $750,000,
Corinthian will deposit 35% of the net sales proceeds into the Escrow Account
until the Escrow Fund is funded in the amount of $30 million. The amounts
deposited in the Escrow Account shall be the first proceeds received. The
Department acknowledges that the remaining sale proceeds shall be available for
general corporate purposes including distribution to its stakeholders in the
order of their legal priorities.

 

5.              Release of Funds. If, upon the completion by Corinthian of the
sale of all or substantially all of its Sale Schools (Heald and Everest), it
shall be determined that the amount of funds in the Escrow Account is greater
than the total Corinthian student refund liability, and if so by how much
(“Excess Funds”), then the Excess Funds shall immediately be paid to Corinthian
and will be available for distribution to its stakeholders in order of their
legal priorities. After the initial determination of Excess Funds, a
determination of whether the Escrow account holds Excess Funds shall take place
every ninety (90) days thereafter. The amount necessary to satisfy Corinthian’s
student refund escrow obligation shall be based upon the amount of Corinthian’s
prospective student refund liability at that time, and that determination shall
be made in consultation with the Monitor.

 

6.              Replenishment of Funds.  Should the funds in the Escrow Account
reach $30 million and subsequently drop below that amount, Corinthian will make
any payment as and to the extent required by paragraph 4 above, and will resume
making biweekly deposits as and to the extent required by paragraph 2 above,
with the first such biweekly deposit made within two business days of the date
on which the Escrow Account drops below $30 million, unless, in either case, it
is then determined that there are Excess Funds in the Escrow Account.

 

--------------------------------------------------------------------------------


 

7.              Except as amended herein, the Operating Agreement remains in
full force and effect, including the provisions of Section IV of the Operating
Agreement with respect to allowable and excluded uses associated with Title IV
student aid funds.

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

CORINTHIAN COLLEGES, INC.

 

 

 

 

 

 

 

 

/s/ Jack D. Massimino

 

 

Jack D. Massimino

 

 

Chairman of the Board and

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

U.S. DEPARTMENT OF EDUCATION

 

 

 

 

 

 

 

 

/s/ Ted Mitchell

 

 

Ted Mitchell

 

 

Under Secretary

 

 

--------------------------------------------------------------------------------